DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25 is rejected under 35 U.S.C. 102a1 as being anticipated by US Patent to Lee 5,611,017US.
In terms of claim 25 Lee teaches a method of fabricating an anisotropic composite (Figure 3; 26/27) seal for telecommunications enclosures (the sealing gel can be used within an enclosure since it encapsulate a fiber optic cable), the method comprising the steps of: constructing a spacer member (elements Figure 4: 26/27) that is adapted to define an open porous structure of the anisotropic composite seal (open area at element 30 of Figure 4); impregnating the spacer member with a gel material (Figure 3: 70 is impregnated within the outer layers of 26 and 27) to form a composite sealing structure (Figure 3 and 5); and dividing the gel impregnated spacer along cut lines (See middle interface between 70 as shown in Figure 3 and 5; further Figure 7a-d illustrates the 26 and 27 are being cut and divided into portions along the fiber cable) transverse to a slits to form a plurality of sealing inserts each with an open porous structure (see each channel at 30 forming a slit structure as fiber is compressed on the gel, the dividing line is the top surface of 70 that comes into contact with the fiber), each one of the sealing inserts having a construction with anisotropic deformation characteristics (Figures 3 and 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lee 5,611,017US in view of the US Patent Application Publication to Okuzaki 2012/0133243US.
In regards to claim 26, Lee teaches the device of claim 25, Lee does not teach wherein the step of dividing the gel space member is by non-mechanical, cutting energy to provide the inserts in the precisely size portions.
Okuzaki does teach a step of dividing the gel member is by non-mechanical, cutting energy to provide the inserts in the precisely size portions ([0103]). It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the method of dividing / cutting the spacer inserts into precise size members using known cutting technology such as laser that’s energy base in order to provide accurate size spacers.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lee 5,611,017US in view of the US Patent Application Publication to Okuzaki 2012/0133243US further in view of the US Patent Application Publication to Ayers 20100212754US.
In regards to claim 27, Lee / Okuzaki teach the method of claim 26. Lee / Okuzaki do not teach wherein the non-mechanical, cutting-energy providing medium is a high-pressure water jet.
Ayers teaches a method of cutting soft material using high pressure water jet in order to prevent the device from damaging the soft material ([0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cutting the gel by using high pressure water jet since high pressure water jet is known to be able to cut soft material without causing too much damage to the material ([0045]).

Claims 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lee 5,611,017US in view of the US Patent Application Publication to Hubbard 20160238810US.
In regards to claim 28-33, Lee teaches the method of claim 25 comprising a step of bonding a substrate to the spacer member and the substrate being bonded to the spacer member using the gel material (Figure 4 and 5); and wherein the substrate is a peelable protective layer to help facilitate handling of the composite seal structure or for protecting composite seal structure from contamination (Figure 6).
Lee does not teach further comprising a step of slitting the spacer member to provide multiple slits therein prior to the step of impregnating the spacer member; further comprising a step of pre-compressing the spacer member prior to the step of impregnating the spacer member; wherein the step of pre-compressing the spacer member is performed within a mold; wherein the step of impregnating the spacer member is performed while in the mold; wherein the step of impregnating the spacer member is performed while in the mold; further comprising a step of bonding a substrate to the spacer member while inside the mold, the substrate being bonded to the spacer member using the gel material.
Hubbard does teach a spacer (116 and 160)  further comprising a step of slitting the spacer member (160) to provide multiple slits (162,164, 166 for cabling pathways [0044]) therein prior to the step of impregnating the spacer member (See Figure 2 wherein the gel 165 is in an open state, thus the gel do not come into contact with 160 before the slits are already formed as shown in Figure 2); further comprising a step of pre-compressing the spacer member prior to the step of impregnating the spacer member (See 160 wherein fibers can be routed and fitted before the cover which contains the gel is able to impregnate the slits); wherein the step of pre-compressing the spacer member is performed within a mold (when the fiber is routed into the slits of 162 before the lid is close the member 160 is being compress due to weight the fiber cable); wherein the step of impregnating the spacer member is performed while in the mold (Figure 2: when the lid cover which contains upper gel layer 165 is compressed over 160 and is impregnating the gel member 160 due to compression weight of the lid). It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the method of Lee with the acts listed above while in the mold and in the particular order in order to properly fit the fiber within the slits before closing the lid. This will ensure the fiber are properly aligned with the slits while make sure the seal once closed provides an air-tight fight to properly act as a sealant. One of would be motivated to performs the steps above in order to effective seal the fiber from unwanted contamination of dust or moisture from outside sources. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Lee 5,611,017US in view of the US Patent Application Publication to Hubbard Chen 20080057241US.
In regards to claim 34, Lee teaches the method of claim 25. Lee does not teach further comprising a step of vacuuming to remove air bubbles.
Chen does teach an act of vacuuming out air bubbles within a gel medium in order to prevent leakage at the contact point {0017 and 0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee to include a step to remove unwanted air bubbles in order to increase the effectiveness of the seal gel layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent to Saito 7,369,729US teaches a seal medium made of a gel material used to seal a plurality of optical fibers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874